Case 15-18481        Doc 44     Filed 02/21/19     Entered 02/21/19 11:28:02          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-18481
         Roger W Bierman, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/27/2015.

         2) The plan was confirmed on 09/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/07/2018.

         5) The case was completed on 12/17/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $19,600.00.

         10) Amount of unsecured claims discharged without payment: $56,143.56.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-18481       Doc 44        Filed 02/21/19    Entered 02/21/19 11:28:02                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $13,440.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                    $13,440.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $680.00
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,680.00

 Attorney fees paid and disclosed by debtor:                 $2,000.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA                  Unsecured      7,545.00       7,744.02         7,744.02        797.18        0.00
 BECKET & LEE LLP                 Unsecured      4,154.00       4,374.54         4,374.54        450.32        0.00
 BECKET & LEE LLP                 Unsecured         509.00        417.20           417.20          42.95       0.00
 CAPITAL ONE BANK USA             Unsecured      5,315.00       6,091.47         6,091.47        627.06        0.00
 CAVALRY SPV I LLC                Unsecured         104.00        212.67           212.67          21.89       0.00
 COMENITY CAPITAL BANK            Unsecured            NA         700.00           700.00          72.06       0.00
 CREDIT FIRST NA                  Unsecured      1,469.00       1,954.95         1,954.95        201.24        0.00
 ECAST SETTLEMENT CORPORATION     Unsecured         873.00      1,529.71         1,529.71        157.47        0.00
 ECAST SETTLEMENT CORPORATION     Unsecured      4,343.00       4,542.54         4,542.54        467.61        0.00
 FREEDOM MORTGAGE CORP            Secured             0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority       3,495.00       5,254.40         5,254.40      5,254.40        0.00
 INTERNAL REVENUE SERVICE         Unsecured            NA          43.61            43.61           4.49       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         519.00        463.63           463.63          47.73       0.00
 QUANTUM3 GROUP                   Unsecured            NA       2,332.63         2,332.63        240.12        0.00
 QUANTUM3 GROUP                   Unsecured            NA         794.27           794.27          81.76       0.00
 HINSDALE ORTHOPAEDICS            Unsecured         318.00           NA               NA            0.00       0.00
 MENARDS                          Unsecured         112.00           NA               NA            0.00       0.00
 CHASE                            Unsecured      5,809.00            NA               NA            0.00       0.00
 THD/CBNA                         Unsecured         510.00           NA               NA            0.00       0.00
 COMPUSA                          Unsecured         762.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE           Unsecured         318.00           NA               NA            0.00       0.00
 STPC/CBNA                        Unsecured         337.00           NA               NA            0.00       0.00
 SPECIALIZED LOAN SERVICING LLC   Unsecured     20,099.00     20,271.08        20,271.08       2,086.72        0.00
 SYNCHRONY BANK                   Unsecured         207.00        150.00           150.00          15.44       0.00
 TD BANK USA NA                   Unsecured      1,680.00       1,860.84         1,860.84        191.56        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-18481        Doc 44      Filed 02/21/19     Entered 02/21/19 11:28:02              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,254.40          $5,254.40              $0.00
 TOTAL PRIORITY:                                          $5,254.40          $5,254.40              $0.00

 GENERAL UNSECURED PAYMENTS:                             $53,483.16          $5,505.60              $0.00


 Disbursements:

         Expenses of Administration                             $2,680.00
         Disbursements to Creditors                            $10,760.00

 TOTAL DISBURSEMENTS :                                                                      $13,440.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
